Citation Nr: 0632464	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from December 1975 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In November 2003, the Board remanded 
the veteran's claims to the RO for additional development.  
The case has been returned to the Board for appellate review.

In March 2002, the veteran testified at a video conference 
hearing, the transcript of which is of record.  During the 
hearing, he stated that he should be service connected for 
his back, neck, shoulders, and bronchitis.  As those issues 
have not been developed, they are referred to the RO for 
appropriate action.

The veteran contends that his service-connected disability, 
maxillary sinusitis, prevents him from obtaining 
substantially gainful employment.  The veteran has submitted 
evidence that he became too disabled to work in July 1998.  
However, no examiner has addressed the issue of 
unemployability in the context of the veteran's service-
connected disability.  In the November 2003 remand, the Board 
instructed the RO to schedule a VA examination and have the 
examiner state in the report whether the veteran's service-
connected disability was of a nature to render the veteran 
unemployable.  This instruction was acted on by the Appeals 
Management Center (AMC).  A VA examination was conducted in 
June 2005.  The examiner noted that the veteran had 
rhinosinusitis.  The examiner also noted that no medical 
opinion had been solicited.  The AMC returned the case to the 
VA medical center in January 2006 and asked that the examiner 
provide an addendum to the June 2005 examination report; 
however, no instructions were given as to what the addendum 
ought to include.  The VA medical center conducted another 
examination in March 2006, and as might be expected when no 
request for an opinion was made, none was provided.  
Consequently, the Board finds that further development is 
needed in order for an examiner to address the extent of 
functional and industrial impairment from the veteran's 
service-connected maxillary sinusitis.  See also Stegall v. 
West, 11 Vet. App. 268 (1998) (the Board must ensure 
compliance of its remand orders).  

Additionally, the Board notes that the American Legion 
submitted arguments on behalf of the veteran by a VA-Form 646 
Statement in June 2006 and an Appellate Brief Presentation in 
August 2006.  A review of the claims file reveals that the 
American Legion withdrew its power of attorney at the 
veteran's request in September 2000.  The veteran confirmed 
such when he testified at the March 2002 hearing.  The 
American Legion has not been since been re-appointed as the 
veteran's representative.  See 38 C.F.R. § 20.602 (2006).  
Given the remand for the above action, the veteran should be 
given the opportunity, if he so desires, to appoint a new 
representative.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be given an 
opportunity to appoint a new 
representative and to supplement the 
record on appeal.

2.  The claims file should be reviewed by 
either one of the examiners who conducted 
examinations in June 2005 and March 2006, 
if available.  The examiner should review 
the claims file and provide findings that 
take into account all functional 
impairments due to the veteran's service-
connected maxillary sinusitis.  The 
examiner is requested to provide a 
definite opinion as to whether the 
veteran's service-connected disability 
renders him unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
veteran's employment history, and his 
educational and vocational attainment.  
(If the examiner finds that another 
examination is required to arrive at an 
opinion, or if neither examiner is 
available, an examination should be 
scheduled.)

3.  After undertaking any other 
development deemed appropriate, the claim 
for TDIU should be re-adjudicated in 
light of the entire record.  If the 
benefit sought is not granted, the 
veteran and any duly appointed 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

